Case 2:21-cv-00678-JS-AYS Document 51-2 Filed 05/18/21 Page 1 of 1 PageID #: 307


      �upreme q[ourt of �ebl Jer�ep


         q[ertifirate of �oob �tanbing
         This is to certify that                   Susana Cruz-Hodge
 (:No.      046772006         ) was constituted' and appointed an Jlttorney at Law of :New
 Jersey on                   December 6, 2006                                  and', as·sucfi,
 fias 6een aamittea to practice 6efore tfie Supreme Court and a[[ otfier courts of tfiis State
 as an}lttomey at Law, accordirza to its raws, rules, ancf customs.

        Ijurtfier certify tfiat as of this date, the a6ove-namecf is an }lttomey at Law in
 qooa Standing. Por tfie purpose of tliis Certifi,cate, an attorney is in "qooa Standing" if
 the Court's records refCect that tlie attorney: 1) is current witli a[[assessments imposed'as a
 part of the filing of the annua[ Jlttorney (R§gistration Statement, inc[uding, 6ut not
 Fimitecfto, a[[o6Figations to tlie :New Jersey Lawyers' Punafor Cfient <Protection; 2) is not
 suspended' or cfis6arrecffrom tlie practice ofraw; 3) lias not resignedfrom tlie <Bar of tliis
 State; and'4) lias not 6een transferred'to (J)isa6ifity Inactive status pursuant to <J(u{e 1:20-
 12.

        (J>[ease note that tliis Certifi,cate does not constitute confirmation of an attorney's
 satisfaction ofthe administrative requirements of<.R,y,[e 1: 21-1(a) for e[igi6ifity to practice
 raw in tliis State.

                                                     In testimony whereof, I fr.ave
                                                     hereunto set my nana ana
                                                     a�atne Sea{of tne
                                                     Supreme Court, at 'Trenton, this
                                                    25th aay of April               , 2()2 J
